Case: 19-50661      Document: 00515339636         Page: 1    Date Filed: 03/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-50661                            March 10, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RANDY RAY GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:18-CR-1064-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Randy Ray Garcia appeals his 24-month sentence for conspiracy to
transport aliens within the United States and transporting an alien within the
United States for financial gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii),
(A)(v)(I), and (B)(i).     He asserts that the district court plainly erred by
determining that he was not entitled to a three-level decrease to his offense
level for acceptance of responsibility under U.S.S.G. § 3E1.1.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50661    Document: 00515339636     Page: 2   Date Filed: 03/10/2020


                                 No. 19-50661

      Garcia fails to show error, plain or otherwise. He pleaded guilty on the
day set for trial, refused to admit all his conduct, and frivolously contested
relevant conduct that the district court determined to be true. These factors
support the denial of a reduction for acceptance of responsibility. See § 3E1.1
comment. (n.1); United States v. Medina-Anicacio, 325 F.3d 638, 648 (5th Cir.
2003); United States v. Diaz, 39 F.3d 568, 571 (5th Cir. 1994).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2